In re State of Louisiana; — Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. G, No. 11-08-0298; to the Court of Appeal, First Circuit, No. 2011 KA 0004.
*1012h Granted. The decision of the court of appeal ordering respondent resentenced is reversed. However, respondent’s sentence is amended to delete the denial of parole eligibility. The Department of Corrections is directed to revise respondent’s prison master to reflect that his sentence is no longer without benefit of parole, and to provide respondent with a parole eligibility date pursuant to the criteria in La. R.S. 15:574.4(A)(2), without regard to commutation of sentence by the Governor. See State v. Shaffer, 11-1756 (La.11/23/11), 77 So.3d 939, applying Graham v. Florida, 560 U.S. -, 130 S.Ct. 2011, 17 L.Ed.2d 825 (2010).
JOHNSON, J., dissents and assigns reasons.